Citation Nr: 1146601	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a visual/eye disability, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a liver condition, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to the July 23, 2007 grant of the 100 percent schedular rating based on the Veteran's service-connected disabilities.

5.  Entitlement to a higher rating for service-connected post traumatic stress disorder (PTSD) rated as noncompensable effective January 20, 1993 and 30 percent disabling effective April 6, 2010.

ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970 and from January to July 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2005, May 2006, February 2007, and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In July 2009, the Board remanded to afford the Veteran an opportunity to provide testimony at a personal hearing before a member of the Board.  Thereafter, in a letter to VA dated in August 2009, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  

In a January 2010 decision, the Board denied the claims for entitlement to service connection for a liver condition and diabetic retinopathy, both claimed as secondary to service-connected diabetes mellitus; determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a heart condition; denied entitlement to an effective date earlier than April 22, 2005, for the award of service connection for diabetes mellitus; and denied entitlement to increased ratings for diabetes mellitus and diabetic nephropathy.  The Board remanded claims for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD; entitlement to an increased rating for bronchial asthma; and entitlement to TDIU, prior to the July 23, 2007 grant of the 100 percent schedular rating based on the Veteran's service-connected disabilities.

Subsequently, the Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in January 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The parties to the Joint Motion agreed that the claims for entitlement to service connection for a liver condition and diabetic retinopathy and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart condition should be remanded.  The Veteran's remaining claims that were denied by the Board were deemed abandoned.  

In April 2011, the RO granted service connection for chronic PTSD (claimed as depressive disorder, not otherwise specified) effective January 20, 1993.  The Board concludes that this grant resolves the claim that was remanded by the Board for entitlement to service connection for an acquired psychiatric disability, claimed as PTSD.  In this regard, the Board notes that the Veteran filed his initial claim for PTSD in January 1993, which is the effective date assigned for the grant of service connection.  Also, the Board had expanded the Veteran's claim from PTSD to an acquired psychiatric disability to more broadly encompass his claim.  Therefore, the grant of service connection for PTSD resolves this claim.  

The January 2011 Joint Motion determined that a remand was necessary to provide the Veteran with proper notice with regard to how to substantiate his claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.  Thereafter, the Board notes from reviewing the Veteran's Virtual VA claims file and the Veterans Appeals Control and Locator System (VACOLS) that a July 2011 rating decision granted entitlement to service connection for clinical chronic ischemic heart disease manifested as angina pectoris (claimed as status post myocardial infarct and heart condition) effective June 19, 1995 as a disability that could reasonably be construed as a disability associated with exposure to herbicides.  The Board observes that the Veteran initially filed his claim for intermoderate (intermediate) coronary syndrome in June 1995.  The Board concludes that this grant of service connection resolves the heart claim that was remanded pursuant to the Joint Motion.  

Excluding the claim now characterized as a visual/eye disability, the remaining issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Cataracts have been shown to be causally or etiologically related to the Veteran's service-connected diabetes mellitus.  

2.  There is no diagnosis of diabetic retinopathy of record.  


CONCLUSION OF LAW

A visual/eye disability, specifically, bilateral cataracts, has been shown to be proximately due to or aggravated by service-connected diabetes mellitus  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for a visual/eye disability on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).





LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

1.  Entitlement to service connection for a visual/eye disability claimed as secondary to service-connected diabetes mellitus.

The parties to the Joint Motion agreed that a remand was necessary because the Board did not consider the principles set forth in Brokowski v. Shinseki, 23 Vet. App. 79 (2009) and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2005, the Veteran filed a claim for poor vision.  During his July 2005 VA examination, he was diagnosed with refractive error, recent pterygium surgery OS (left eye), and incipient senile cataracts.  Diabetic retinopathy was not found.  A September 2005 rating decision denied service connection for refractive error and senile cataracts as well as other disabilities.  In his October 2005 notice of disagreement (NOD), the Veteran disagreed with the denial of his claim for a heart disability and with the effective date assigned his diabetes mellitus.  He did not disagree with the denial of the claims for refractive error or senile cataracts.  

In February 2006, the Veteran filed a claim for diabetic retinopathy, which was denied in a May 2006 rating decision.  In his July 2006 NOD, the Veteran disagreed with the denial of diabetic retinopathy.  

In Clemons, the Court noted that when a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  23 Vet. App. 1.  Factors to consider include the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  Id. at 5.
As referenced above, the Veteran initially filed a claim generally characterized as poor vision and later a more specific claim for diabetic retinopathy.  During the development of the claim for poor vision, the July 2005 VA examination was conducted, which contained diagnoses of refractive error, recent pterygium surgery OS, and incipient senile cataracts.  Although the Board finds it significant that the Veteran did not mention the denied claims for refractive error and senile cataracts when he filed his October 2005 NOD, the November 2006 statement of the case (SOC) mentioned cataracts and refractive error when upholding the denial of diabetic retinopathy, indicating that these diagnoses were considered during the adjudication of the claim for diabetic retinopathy.  Additionally, the Board notes that the July 2006 NOD which specifically disagrees with the claim for diabetic retinopathy is timely with the September 2005 denial of the claims for refractive error and cataracts.  Lastly, the Veteran stated to also consider service connection for his eyes in his March 2007 NOD, which he filed in connection with a separate issue.  The Board notes that his claim for diabetic retinopathy was still in appellate status when he filed the later NOD, indicating that he considered his pending claim for diabetic retinopathy to broadly encompass symptomatology he was having with his eyes.  Thus, the Board will more broadly construe the Veteran's claim as entitlement to service connection for a visual/eye disability, to include as secondary to service-connected diabetes mellitus, recharacterized as reflected above.  

The Veteran's service treatment records do not contain complaints, treatment, findings, or diagnoses of an eye disability.  As such, an eye disability was not shown during either of his periods of service.

The Veteran is primarily contending that he has an eye disability that is secondary to his service-connected diabetes mellitus.  The Board notes that the parties to the Joint Motion agreed that the Veteran does not have a diagnosis of diabetic retinopathy.  The Board notes that there is no such diagnosis of record.  In this regard, the July 2005 VA examiner noted that he had no diabetic retinopathy and the July 2008 VA examiner referenced the Veteran's May 2008 VA optometry examination, which also revealed no retinopathy.  Service connection requires evidence that establishes that the claimant currently has the claimed disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a diagnosis of diabetic retinopathy, service connection cannot be granted for this condition.

Nevertheless, even though there is no diagnosis of diabetic retinopathy, the evidence does indicate that the Veteran has a visual impairment related to his service-connected diabetes mellitus.  The July 2008 VA examination noted that a possible diabetes related condition was visual impairment.  The diagnosis of this potentially related condition was bilateral cataracts.  In response to the question is this a complication of diabetes, the examiner indicated yes.  The rationale was the duration of the Veteran's diabetes, that the diabetes had been poorly controlled, and the onset of the complication in relation to the onset of diabetes.  

The Board concludes that this opinion and examination is sufficient upon which to grant service connection for bilateral cataracts, which the examiner stated result in visual impairment.  Accordingly, service connection for a visual/eye disability is granted.  38 C.F.R. § 3.310 (2006).


ORDER

Entitlement to service connection for a visual/eye disability--specifically, bilateral cataracts--claimed as secondary to service-connected diabetes mellitus, is granted.


REMAND

2.  Entitlement to service connection for a liver condition, claimed as secondary to service-connected diabetes mellitus.

The parties to the Joint Motion stated that the Board's finding that there was no competent medical evidence of a liver condition was inconsistent with other favorable evidence of record.  In particular, it was noted that an August 2006 VA sonogram of the abdomen showed hepatomegaly with severe fatty liver infiltration changes.  A January 2007 VA problem list noted heptomegaly and fatty liver.  

The Board observes that there is currently no evidence indicating that the findings of hepatomegaly with severe fatty liver infiltration changes/fatty liver are related to the Veteran's service-connected diabetes mellitus.  Nevertheless, as there is evidence that the Veteran might have a liver condition and because the Veteran is service-connected for several disabilities, the Board concludes that a remand is necessary to provide the Veteran with a VA examination to determine if any liver condition is related to the Veteran's service-connected disabilities.  38 C.F.R. § 3.159.

3.  Entitlement to an increased rating for bronchial asthma, currently evaluated as 10 percent disabling.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2010.  However, it does not appear that the RO issued a supplemental statement of the case (SSOC) before this matter was sent back to the Board.  38 C.F.R. § 19.31(c).  As it does not appear that the Veteran is satisfied with the rating currently assigned, a remand is necessary for a SSOC.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to the July 23, 2007 grant of the 100 percent schedular rating based on the Veteran's service-connected disabilities.

In July 2006, the Veteran filed an informal claim for TDIU and in September 2006, VA received his formal application, VA Form 21-8940.  The Veteran specifically indicated that he could not work due to his service-connected diabetes, asthma, and diabetes-related disabilities.  He stated that he last worked in June 2006.  

In February 2007, the RO denied the claim for TDIU.  The Veteran filed a NOD with that denial in March 2007 and perfected the appeal with a July 2007 Form 9.  Thereafter, in an August 2007 RO decision, the Veteran was granted a 100 percent schedular rating effective from July 23, 2007, based on the combined ratings for his service connected disabilities.  Although the Veteran was granted a 100 percent schedular rating, it does not resolve the question of the proper effective date to be assigned.  In other words, the matter of whether the Veteran was entitled to TDIU on the basis of whether he was capable of maintaining substantially gainful employment prior to the grant of the schedular 100 percent is still on appeal.  

In his September 2007 NOD wherein he disagreed with the effective date assigned, the Veteran asserts that he is entitled to an effective date of June 1, 2006, as he last worked in May 2006.  (The Board notes that the Veteran indicated that he last worked in June 2006 on his formal application).  Although the Veteran has not been granted TDIU pursuant to 38 C.F.R. § 4.16, the Board must still address whether the Veteran was entitlement to TDIU prior to the date he was granted a 100 percent schedular rating.  

A June 2006 record from the Veteran's former employer, A.A.F.E.T., reflected that he retired in June 2006.  The Veteran argued in his formal claim that he needed to work three more years to get a 30 year pension but had to settle for a reduced pension due to his service-connected disabilities.  

The Board finds that in light of the remands for an increased rating for bronchial asthma and entitlement to service connection for a liver condition, as well as the recent grants of service connection for clinical chronic ischemic heart disease manifested as angina pectoris and PTSD with effective dates in the 1990s which could potentially have an impact on the effective date, this matter must once again be remanded in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

5.  Entitlement to a higher rating for service-connected post traumatic stress disorder (PTSD) rated as noncompensable effective January 20, 1993 and 30 percent disabling effective April 6, 2010.

As stated above, service connection for PTSD was granted in an April 2011 rating decision.  In May 2011, the Veteran submitted a NOD stating that he disagreed with the 0 percent granted for PTSD effective January 20, 1993.  He added that he should have been rated at least 70 percent due to the severity of his PTSD at that time.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter that explains how to substantiate his claim for a liver condition as secondary to his service-connected disabilities.  

2.  Obtain VA treatment records dated from March 2007 to the present.

3.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for a liver condition, to include as secondary to his service-connected disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a.  Based on a review of the claims folder and the examination findings, the examiner should opine as to the relationship, if any, between the Veteran's service-connected disabilities and any current liver disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any liver disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected disabilities.  

The examiner should consider the August 2006 VA sonogram of the abdomen which showed hepatomegaly with severe fatty liver infiltration changes and the January 2007 VA problem list which noted heptomegaly and fatty liver.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to a higher rating for service-connected PTSD rated as noncompensable effective January 20, 1993 and 30 percent disabling effective April 6, 2010 must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

5.  When the development requested has been completed, the claims for entitlement to service connection for a liver condition, to include as secondary to service-connected disabilities, entitlement to an increased rating for service-connected bronchial asthma, and entitlement to TDIU, prior to the July 23, 2007 grant of the 100 percent schedular rating based on the Veteran's service-connected disabilities should all be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


